Per Curiam.
Prosecutor of this writ seeks a review of the validity of a zoning ordinance of the borough of Sea Bright and a proceeding instituted against him in the Recorder’s Court for an alleged violation of such ordinance.
The zoning ordinance was adopted December 18th, 1931. Proofs tending to show that for a number of years prior thereto prosecutor had conducted a boarding house and bath*12ing establishment in what had become a residence district were controverted.
The ordinance has the usual provision that any nonconforming use existing at the time of passage may be continued.
Prosecutor does not argue that the ordinance was illegally adopted. This ground, therefore, must be regarded as abandoned. We cannot review the proceedings before the recorder because they have not been terminated. Since the ordinance is not retroactive, there is nothing to suggest that the prosecutor will be disturbed in the prosecution of a business existing at the time of the adoption of the ordinance, if such is the fact.
The writ will be dismissed.